Title: From George Washington to Brigadier General David Wooster, 2 September 1775
From: Washington, George
To: Wooster, David

 

Sir
Camp at Cambridge September 2d 1775

I have just received your Favour of the 29th ult: by Express. I am very sensible that the Situation of the Inhabitants of Long Island, as well as of all those on the Coast, exposes them greatly to the Ravages of the Enemy; & it is to be wished General Protection could be extended to them, consistent with the Prosecution of those great Plans, which have been adopted for the common Safety. This was early foreseen, & the Danger provided for by a Resolution of Congress, that each Province should depend on its own internal Strength against these Incursions: the Prejudice arising from them (even if successful) not being equal to that of separating the Army into a Number of small Detachments, who would be harassed in fruitless Marches, & Countermarches after an Enemy whose Conveyance, by Shipping is so advantageous, that they might keep the whole Coast in constant Alarm without our being able perhaps at any Time to give them vigorous Opposition. Upon this Principle I have invariably rejected every Application made me here, to keep any Detachments on the Coast for these Purposes. I should therefore most probably have thought it my Duty to have ordered the three Companies mentioned in your Letter, to have joined your Army to act in the general Service, had they not been under Command from General Schuyler to join him: But as it is, I can by no Means interfere: He is engaged in a Service of the greatest Importance to the whole Continent, his Strength & Appointments far short of his Expectations, and to give any Counterorders may not only defeat his whole Plan, but must make me responsible to the Publick for the Failure. Instead therefore of their further Stay, I would have them march immediately, I fear, the Delay of the Ten Days may have very bad Effects as by my last Advices from Ticonderoga Genl Schuyler was to march in a few Days for Canada, & it is highly probable, he may depend upon these Companies to occupy the Posts of Communication, which otherwise he must weaken his Army to do.
No Provincial Congress can with any Propriety interfere in the Disposition of Troops on the Continental Establishment, much less controul the Orders of any General Officer, so that in

this Instance the Congress at New York have judged properly in declining to counteract General Schuylers Orders. I wish I could extend my Approbation equally to the whole Line of their Conduct.
Before you receive this Letter you will most probably be able to judge how far your Continuance on Long Island will be farther necessary. If the Fleet which last sailed was destined for those Coasts, it must be arrived—if it is not, it is certainly gone to the Eastward, & your present Station is no longer necessary. The Importance of preserving the Communication of the North River, & many other Reasons induce me to wish you were returned to your former Post. The late Transactions at New York, furnish additional Reasons for your being as near that City as is consistent with the Discipline & Convenience of your Troops. Your next therefore I flatter myself will inform me of your having resumed your former Station. I am, Sir, with much Regard & Esteem Your most Obedt & very Hbble Servt

Go: Washington

